Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Claims 1-20 are pending.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/3/2019 is being considered by the examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 	Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hendler et al. (U.S. Patent No. 6,473,777, hereinafter Hendler) in view of Ross et al. (U.S. Patent Application Publication No. 2017/0251368, hereinafter Ross).
With respect to claim 1, Hendler discloses a computer-implemented method comprising:  receiving, at a computing device comprising a main processor and a coprocessor, a primary program and a verification logic that are generated based on a target function; configuring the main processor to execute the primary program and the coprocessor to implement the verification logic; and providing the proof to a verifying computing device for determining whether the primary program is tampered with (e.g. Hendler, col. 2, lines 32-46, “…certain overhead activities of executing a Java program are offloaded from a main processor to a coprocessor…”; “…the offloaded activities may be executed by a coprocessor 102, in parallel with other Java Virtual Machine activities being executed by a main processor 104 and coprocessor 102 may be integrated onto a single chip, or the coprocessor 102 may be provided on a separate chip; “col. 3, lines 13-27 and lines 57-63, “Another overhead activity that may be offloaded by the main processor 104 to the coprocessor 102 is a portion of bytecode verification activity…The main processor 104 communicates to the coprocessor 102 a pointer to the class structure in the shared memory.  The coprocessor 102 executes a verification program on that class structure and returns to the main processor 104 (e.g., via one of the shared registers 108 in Fig. 1) an indication of whether the class structure could be successfully verified...”).
Hendler does not explicitly mention “receiving, at a computing device comprising a main processor and a coprocessor, a primary program and a verification logic that are generated based on a target function”.  However, this feature would have been obvious to one of ordinary skill in the art before the effective filing date to have these information received at the primary processor and the coprocessor as a request for verification service from other server. 
Hendler further does not explicitly mention but Ross discloses collecting telemetry from the main processor executing the primary program; using the telemetry at the coprocessor implementing the verification logic to generate a proof (e.g. Ross, paragraph 0049, “The Telemetry Module can be used for statistics and logging…can also support trigger based actions, provide a near real-time analysis of the entire environment, and offload telemetry analysis from MEC appliances…all event data processing is conducted via the Telemetry Module”).
Therefore, it would have been obvious to one of ordinary skill to implement Ross’s teaching of utilizing Telemetry Module in all event data processing with Hendler’s offloading (Ross, paragraph 0049).

 	With respect to claim 2, Hendler and Ross disclose the computer-implemented method wherein providing the telemetry to the coprocessor comprises transferring the telemetry through a one-way transparent bus (e.g. Hendler, Fig. 1, registers, connected through bus lines; Ross, paragraph 0049).  Hendler discloses the main processor and the coprocessing may be a single integrated chip or a separate chip and is communicate with the coprocessor using coprocessor registers.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the one-way transparent bus between the data transfer from the main processor to the coprocessor to ensure integrity of data flow between the main and coprocessor.

 	With respect to claim 3, Hendler and Ross disclose the computer-implemented method of claim 1, wherein the telemetry is stored in a data memory of the main processor (e.g. Ross, paragraph 0049).

 	With respect to claim 4, Hendler and Ross discloses the computer-implemented method of claim 3, wherein providing the telemetry to the coprocessor comprises allowing the 

 	With respect to claim 5, Hendler and Ross disclose the computer-implemented method of claim 3, wherein: the coprocessor modifies content of the data memory, and the modified content affects execution of the primary program (e.g. Hendler, col. 3, lines 21-28). 

 	With respect to claim 6, Hendler and Ross disclose the computer-implemented method of claim 1, wherein the telemetry comprises program states of the primary program running at the main processor (e.g. Hendler, col. 3, lines 23-28).

With respect to claim 7, Handler and Ross disclose the computer-implemented method of claim 6, wherein: the proof and the program states are generated according to a public key, the verifier computing device checks the proof based on a private key, and the public key and the private key are generated based on a security parameter (e.g. Hendler, col. 3, lines 13-27; Ross, paragraph 0037).

With respect to claims 8-20, the claims are computing device and computer program product claims that are substantially similar to method claims 1-7.  Therefore, claims 8-20 are rejected based on the similar rationale.
Conclusion
4.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
 	–Perrig et al. (U.S. Patent No. 9,177,153) discloses a method, system and apparatus for verifying integrity and execution state of an untrusted computer.
 	-Smith et al. (U.S. Patent Application Publication No. 2020/0126116) discloses system for providing proof and attestation services for claim verification.
	-Ray et al. (U.S. Patent Application Publication No. 2017/0308706) discloses a method for securing a device includes receiving a first set of boot information of a device, receiving a first cryptographic proof of the first set of boot information, receiving a second set of boot information of the device, receiving a second cryptographic proof of the second set of boot information, upon determing that the first set of the boot information and the second set of boot information are different, determine whether the difference between the two are permitted.
	Schunter et al. (U.S. Patent Application Publication No. 2005/0251857) discloses method and device for verifying the security of a computing platform a verification machine is first transmitting a verification request via an integrity verification component to the platform.
	-Zimmer (U.S. Patent Application Publication No. 2004/0073806) discloses a system for executing cryptographic services on a baseboard management controller separataed from a main processor, with the baseboard management controller having isolated execution and memory with respect to the main processor.  Cryptographic information is communicated 

 5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONGOC TRAN whose telephone number is (571)272-3843.  The examiner can normally be reached on 9-5 Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Zand can be reached on (571) 272-3811.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.